DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 06/23/2021 has been entered.  Claims 1-20 have been cancelled.  Claims 21- 40 are pending in this Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Radtke et al (US 2009/0002094) hereinafter Radtke in view of Farneth et al (US 2011/0187578) hereinafter Farneth.
Regarding claim 21, Radtke discloses an arrester configured for interposition between a network unit that processes data communications signals (see Abstract,)  and a surface wave launcher that surrounds a high power transmission line and 
Farneth discloses a surface wave launcher that surrounds a high power transmission line (see Abstract, see Fig. 1, [0110], [0111], illustrates that a conductive line radar comprising at least one signal surface wave launcher, which comprises a signal surface wave transceiver, which is physically attached to a power line. The signal surface wave transceiver transmits a wave signal along the power line with another signal radiating from the wave signal in a plurality of directions along the power line).  It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to surround a high power transmission line by using the surface wave launcher as taught by Farneth into the teachings of Radtke in order to protect the metallic housing and coaxial input connector from the external environment.
Regarding claim 22, Farneth discloses a biasing ladder of resistors and capacitors surrounded by insulating discs (see [0049], [0058]).
Regarding claim 23, Radtke discloses a coaxial transmission line that
propagates the communication signals ([0041], [0051], [0052]).

Regarding claim 25, Farneth discloses a first MOV and a second MOV separated by an insulator (see [0123], [0145]).
Claims 33 and 35 are similar to claim 22; Farneth also discloses the arrester comprising an RC network of resistors and capacitors surrounded by an insulator (see [0049], [0058]).  Therefore; claims 33 and 35 are rejected under a similar rationale.
Claim 34 is similar to claim 22.  Therefore; claim 34 is rejected under a similar rationale.
Claim 36 is similar to claim 26.  Therefore; claim 36 is rejected under a similar rationale.
Claim 37 is similar to claim 25.  Therefore; claim 37 is rejected under a similar rationale.
Allowable Subject Matter
Claims 26-32 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao et al (US 2022/0005633) disclose a protection from and filtering of disturbances for serial connected FACTS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI TRAN/Primary Examiner, Art Unit 2632 
KT
March 19, 2022